     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.43 Page 1 of 13



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID BRYAN TURNER, Jr.,                               Case No.: 3:20-cv-0652-AJB-RBB
     Booking No. 19734785,
12
                                             Plaintiff,     ORDER
13
                             vs.                            1) GRANTING MOTIONS TO
14
                                                            PROCEED IN FORMA PAUPERIS
15                                                          (ECF Nos. 4, 6, 8)
     COUNTY OF SAN DIEGO; WILLIAM
16   D. GORE; SHERIFF DEPUTIES DOES                         AND
17   1-3; METROPOLITAN TRANSIT
     POLICE DOE 1,                                          2) DISMISSING COMPLAINT
18
                                         Defendants.        PURSUANT TO 28 U.S.C.
19                                                          § 1915(e)(2) AND 28 U.S.C. § 1915A(b)
20
21          David Bryan Turner, Jr. (“Plaintiff”), incarcerated at the George Bailey Detention
22   Facility 1 (“GBDF”) in San Diego, California, has filed a pro se civil rights Complaint
23
24   1
       According to the San Diego County Sheriff’s Department’s website, Turner was last booked on June 4,
25   2019, has been sentenced, and is serving his prison term in San Diego Superior Court Case No.
     SCD282052 in local custody. See https://apps.sdsheriff.net/wij/wijDetail.aspx?BookNum=zRQs IHv WI
26   OkylpP4ARqdZiQYVorV1xdJ7ApeWLojNrs%3d (last accessed June 10, 2020). The Court may take
     judicial notice of public records available on online inmate locators. See United States v. Basher, 629
27   F.3d 1161, 1165 (9th Cir. 2011) (taking judicial notice of Bureau of Prisons’ inmate locator available to
     the public); see also Foley v. Martz, No. 3:18-cv-02001-CAB-AGS, 2018 WL 5111998, at *1 (S.D. Cal.
28   Oct. 19, 2018) (taking judicial notice of CDCR’s inmate locator).

                                                                                         3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.44 Page 2 of 13



1    pursuant to 42 U.S.C. Section 1983. (See ECF No. 1, Compl.) Plaintiff alleges that his
2    constitutional rights have been violated by unnamed San Diego County Sheriff Deputies
3    while housed at GBDF. (See id. at 3, 4.) In addition, Plaintiff alleges that in October of
4    2018 excessive force was used against him by unnamed San Diego County Sheriff
5    Deputies and unnamed Metropolitan Transit Officers (“MTS”). (Id. at 6.)
6           Plaintiff did not prepay the $400 civil filing fee required by 28 U.S.C. Section
7    1914(a) at the time of filing, and instead filed three Motions to Proceed In Forma
8    Pauperis (“IFP”) pursuant to 28 U.S.C. Section 1915(a). (See ECF Nos. 4, 6, 8.)
9    I.     Motions to Proceed In Forma Pauperis
10          A.      Standard of Review
11          All parties instituting any civil action, suit or proceeding in a district court of the
12   United States, except an application for writ of habeas corpus, must pay a filing fee of
13   $400.2 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
14   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
15   Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007)
16   (hereafter “Cervantes”); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
17          However, a prisoner who is granted leave to proceed IFP remains obligated to pay
18   the entire fee in “increments” or “installments,” Bruce v. Samuels, 136 S. Ct. 627, 629
19   (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of
20   whether his action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1)-(2); Taylor v.
21   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
22          In addition to requiring prisoners to “pay the full amount of a filing fee,” in
23   “increments” as provided by 28 U.S.C. Section 1915(a)(3)(b), Williams, 775 F.3d at
24   1185, the Prison Litigation Reform Act (“PLRA”) amended Section 1915 to preclude the
25
26
     2
        In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50.
27   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. Oct. 1, 2019)). The additional $50 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.

                                                                                           3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.45 Page 3 of 13



1    privilege to proceed IFP:
2                   . . . if [a] prisoner has, on 3 or more prior occasions, while
                    incarcerated or detained in any facility, brought an action or
3
                    appeal in a court of the United States that was dismissed on the
4                   grounds that it is frivolous, malicious, or fails to state a claim
                    upon which relief can be granted, unless the prisoner is under
5
                    imminent danger of serious physical injury.
6
     28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
7
     provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
8
            “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
9
     Id.; see also Cervantes, 493 F.3d at 1052 (stating that under the PLRA, “[p]risoners who
10
     have repeatedly brought unsuccessful suits may entirely be barred from IFP status under
11
     the three strikes rule . . . .”). The objective of the PLRA is to further “the congressional
12
     goal of reducing frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128
13
     F.3d 1310, 1312 (9th Cir. 1997). “[S]ection 1915(g)’s cap on prior dismissed claims
14
     applies to claims dismissed both before and after the statute’s effective date.” Id. at 1311.
15
            Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
16
     of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
17
     danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-
18
     52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
19
     that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”).
20
            The Court takes judicial notice of its own dockets on PACER which show Turner
21
     has filed more than thirty similar cases over the course of the last ten years, most of them
22
     alleging excessive force and the denial of medical care, and seeking monetary relief from
23
     the City and County of San Diego, County Sheriff’s Department officials, and MTS. 3
24
25
26
     3
       See https://ecf.casd.uscourts.gov (last accessed June 9, 2020). A court may take judicial notice of its
27   own records, see Molus v. Swan, No. 05cv452-MMA(WMc), 2009 WL 160937, *2 (S.D. Cal. 2009)
     (citing United States v. Author Servs., 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner Bros.
28   Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take notice of proceedings in other

                                                                                         3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.46 Page 4 of 13



1           B.      Imminent Danger Exception
2           Here, Plaintiff alleges that he is in imminent danger of serious injury “because of
3    the Covid-19.” (Compl. at 3.) Plaintiff claims that he is “feeling sick and needs medical
4    care.” (Id.) He further claims that the conditions of his confinement are overcrowded
5    which has “placed [Plaintiff] and others in imminent danger of getting Covid-19.” (Id.)
6           The Court finds that these allegations are sufficient to find that Plaintiff has alleged
7    that he may be in “imminent danger” at the time he filed this action, and thus, is entitled
8    to proceed IFP.
9           C.      IFP
10          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
11   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
12   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
13   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
14   trust account statement, the Court assesses an initial payment of 20% of (a) the average
15   monthly deposits in the account for the past six months, or (b) the average monthly
16   balance in the account for the past six months, whichever is greater, unless the prisoner
17   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution
18   having custody of the prisoner then collects subsequent payments, assessed at 20% of the
19   preceding month’s income, in any month in which his account exceeds $10, and forwards
20   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. §
21   1915(b)(2); Bruce, 136 S. Ct. at 629.
22          In support of his IFP Motions, Plaintiff has submitted a certified copy of his trust
23   account statement pursuant to 28 U.S.C. Section 1915(a)(2) and S.D. Cal. Civ. L.R. 3.2.
24   Andrews, 398 F.3d at 1119. The Court has reviewed Plaintiff’s trust account activity.
25
26
     courts, both within and without the federal judicial system, if those proceedings have a direct relation to
27   matters at issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v.
     Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel. Robinson
28   Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).

                                                                                            3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.47 Page 5 of 13



1    (See ECF No. 6 at 4.) This document shows that Plaintiff had an available balance of just
2    $0.01 at the time of filing. (See id.)
3          Therefore, the Court GRANTS Plaintiff’s Motions to Proceed IFP (ECF Nos. 4, 6,
4    8), but declines to impose an initial partial filing fee pursuant to 28 U.S.C. Section
5    1915(b)(1) because his prison certificate indicates he may currently have “no means to
6    pay it.” See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be
7    prohibited from bringing a civil action or appealing a civil action or criminal judgment
8    for the reason that the prisoner has no assets and no means by which to pay the initial
9    partial filing fee.”); Taylor, 281 F.3d at 850 (finding that 28 U.S.C. Section 1915(b)(4)
10   acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case based solely on a
11   “failure to pay . . . due to the lack of funds available to him when payment is ordered.”).
12   Instead, the Court directs the Watch Commander of George Bailey Detention Facility, or
13   their designee, to collect the entire $350 balance of the filing fees required by 28 U.S.C.
14   Section 1914 and to forward them to the Clerk of the Court pursuant to the installment
15   payment provisions set forth in 28 U.S.C. Section 1915(b)(1).
16   II.   Sua Sponte Screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section
17         1915A(b)
18         A. Standard of Review
19         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
20   answer screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section 1915A(b). Under
21   these statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any
22   portion of it, which is frivolous, malicious, fails to state a claim, or seeks damages from
23   defendants who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)
24   (en banc) (discussing 28 U.S.C. Section 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002,
25   1004 (9th Cir. 2010) (discussing 28 U.S.C. Section 1915A(b)). “The purpose of
26   [screening] is ‘to ensure that the targets of frivolous or malicious suits need not bear the
27   expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014)
28   (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).

                                                                                3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.48 Page 6 of 13



1            “The standard for determining whether a plaintiff has failed to state a claim upon
2    which relief can be granted under Section 1915(e)(2)(B)(ii) is the same as the Federal
3    Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter,
4    668 F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121
5    (9th Cir. 2012) (noting that screening pursuant to Section 1915A “incorporates the
6    familiar standard applied in the context of failure to state a claim under Federal Rule of
7    Civil Procedure 12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual
8    matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
9    Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at
10   1121.
11           Detailed factual allegations are not required, but “[t]hreadbare recitals of the
12   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
13   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
14   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
15   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
16   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
17   this plausibility standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th
18   Cir. 2009).
19           B. Plaintiff’s Factual Allegations
20           Plaintiff alleges that he is “in imminent danger of serious injury because of the
21   Covid-19.” (Compl. at 3.) Plaintiff claims he is “feeling sick and needs medical care”
22   but he has been denied medical treatment “for weeks.” (Id.)
23           Plaintiff alleges that the “County of San Diego and William D. Gore continue to
24   house 3 persons in cells” that have a maximum capacity for two people. (Id.) As a
25   result, Plaintiff claims that this has placed him and “other’s in imminent danger of getting
26   Covid-19.” (Id.)
27           On October 18, 2018, Plaintiff alleges he was denied medical care at the San Diego
28   Central Jail for “injuries caused by County of San Diego [Sheriff] Deputies a week before

                                                                                   3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.49 Page 7 of 13



1    at the Lemon Grove Trolley.” (Id. at 5.) Plaintiff also alleges that he was “abused by the
2    County of San Diego and MTS.” (Id.) He further claims that the “County of San Diego
3    and MTS continue to practice overly excessive force that injured [Plaintiff] in the past.”
4    (Id.)
5            On October 13, 2018. Plaintiff allege he was injured by MTS Officers and County
6    of San Diego Sheriff Deputies when they “slammed [Plaintiff] on his face after applying
7    overly tight hand-cuffs.” (Id. at 6.) He claims he was taken to the San Diego Central Jail
8    where he was “denied medical care for his broken hand.” (Id.)
9            Plaintiff seeks injunctive relief, $21,000,000 in compensatory damages,
10   $21,000,000 in punitive damages, and states he is “willing to accept settlement for
11   $10,000,000 for all injuries.” (Id. at 9.)
12           C. 42 U.S.C. Section 1983
13           To state a claim under 42 U.S.C. Section 1983, a plaintiff must allege two essential
14   elements: (1) that a right secured by the Constitution or laws of the United States was
15   violated, and (2) that the alleged violation was committed by a person acting under the
16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
17   1035-36 (9th Cir. 2015).
18           D. Duplicative claims
19           As an initial matter, the Court DISMISSES Plaintiff’s claims arising from actions
20   he alleged occurred on October 13 and October 18, 2018. (See Compl. at 5-6.) These
21   claims are subject to sua sponte dismissal because the are duplicative of other civil rights
22   Complaints he filed in the Southern District of California. See Turner v. United States of
23   America, et al., S.D. Cal. Civil Case No 3:19-cv-01305-JAH-MDD; Turner v. State of
24   California, et al., S.D. Cal. Civil Case No. 3:19-cv-02363-BAS-LL; Turner v. County of
25   San Diego, et al., S.D. Cal. Civil Case No. 3:20-cv-00163-JAH-AHG.
26   ///
27   ///
28   ///

                                                                               3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.50 Page 8 of 13



1          A prisoner’s complaint is considered frivolous under 28 U.S.C. § 1915A(b)(1) if it
2    “merely repeats pending or previously litigated claims.” Cato v. United States, 70 F.3d
3    1103, 1105 n.2 (9th Cir. 1995) (construing former 28 U.S.C. § 1915(d)) (citations and
4    internal quotations omitted).
5          Because Plaintiff previously sought to bring the identical claims presented in the
6    instant action against the same parties in above referenced actions, the Court must
7    dismiss these duplicative claims. See Cato, 70 F.3d at 1105 n.2; Resnick, 213 F.3d at 446
8    n.1. This dismissal is with prejudice and Plaintiff may not re-allege them in an amended
9    complaint.
10         E. Eighth Amendment claims
11         As stated above, Plaintiff has alleged that he is ill and is being denied medical
12   attention. See Compl. at 3.
13         In order to determine whether Plaintiff has pleaded a plausible claim for relief
14   against any named Defendant based on their alleged denials of his request for medical
15   treatment, the Court must review Plaintiff’s Complaint and decide whether it contains
16   sufficient “factual content that allows [it] to draw the reasonable inference” that “each
17   Government-official defendant, through the official’s own individual actions, has
18   violated the Constitution,” and thus, may be held “liable for the misconduct alleged.”
19   Iqbal, 556 U.S. at 676, 678.
20         Only “deliberate indifference to serious medical needs of prisoners constitutes the
21   unnecessary and wanton infliction of pain ... proscribed by the Eighth Amendment.”
22   Estelle v. Gamble, 429 U.S. 97, 103, 104 (1976) (citation and internal quotation marks
23   omitted). “A determination of ‘deliberate indifference’ involves an examination of two
24   elements: (1) the seriousness of the prisoner’s medical need and (2) the nature of the
25   defendant’s response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.
26   1991), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th
27   Cir. 1997) (en banc) (quoting Estelle, 429 U.S. at 104).
28   ///

                                                                               3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.51 Page 9 of 13



1           “Because society does not expect that prisoners will have unqualified access to
2    health care, deliberate indifference to medical needs amounts to an Eighth Amendment
3    violation only if those needs are ‘serious.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992),
4    citing Estelle, 429 U.S. at 103-104. “A ‘serious’ medical need exists if the failure to treat
5    a prisoner’s condition could result in further significant injury or the ‘unnecessary and
6    wanton infliction of pain.’” McGuckin, 974 F.2d at 1059 (quoting Estelle, 429 U.S. at
7    104); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006); Mendiola-Martinez v. Arpaio,
8    836 F.3d 1239, 1248 (9th Cir. 2016). “The existence of an injury that a reasonable doctor
9    or patient would find important and worthy of comment or treatment; the presence of a
10   medical condition that significantly affects an individual’s daily activities; or the
11   existence of chronic and substantial pain are examples of indications that a prisoner has a
12   ‘serious’ need for medical treatment.” McGuckin, 974 F.2d at 1059 (citing Wood v.
13   Housewright, 900 F.2d 1332, 1337-41 (9th Cir. 1990)).
14         Here, Plaintiff fails to plead facts to show that he suffers from an objectively
15   serious medical need. Plaintiff alleges he is “sick” but does not describe his illness or
16   any symptoms from which he is suffering. (Compl. at 3.)
17         However, even if the Court were to assume Plaintiff’s health conditions are
18   sufficiently serious, his pleading fails to include any further “factual content” to show
19   that any Defendant acted with “deliberate indifference” to those needs. McGuckin, 974
20   F.2d at 1060; Jett, 439 F.3d at 1096; Iqbal, 556 U.S. at 678. “Deliberate indifference is a
21   high legal standard.” Hamby v. Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016) (citing
22   Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004)).
23         Specifically, Plaintiff fails to identify any single individual or GBDF employee who
24   denied him medical attention. “A plaintiff must allege facts, not simply conclusions, t[o]
25   show that [each defendant] was personally involved in the deprivation of his civil rights.”
26   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); see also Estate of Brooks ex
27   rel. Brooks v. United States, 197 F.3d 1245, 1248 (9th Cir. 1999) (“Causation is, of course,
28   a required element of a § 1983 claim.”).

                                                                                 3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.52 Page 10 of 13



1          To state an Eighth Amendment claim, Plaintiff’s Complaint must contain
2    “sufficient factual matter,” and not just “labels and conclusions,” Iqbal, 556 U.S. at 678,
3    to plausibly show Defendants’ “purposeful act or failure to respond to [his] pain or
4    possible medical need,” and the “harm caused by [this] indifference.” Wilhelm v. Rotman,
5    680 F.3d 1113, 1122 (9th Cir. 2012) (citing Jett, 439 F.3d at 1096). Plaintiff offers no
6    specific factual allegations with regard to the purported failure to provide him medical
7    attention nor does Plaintiff identify any specific individual whom he claims denied him
8    medical attention.
9          Accordingly, the Court finds that Plaintiff fails to state a plausible Eighth
10   Amendment inadequate medical care claim and therefore, this claim must be dismissed
11   for failing to state a claim upon which relief may be granted.
12         F. County of San Diego and William Gore
13         To the extent Plaintiff also asserts a claim against the County of San Diego itself,
14   his allegations are also insufficient. A municipal entity may be held liable under § 1983
15   only if he alleges facts sufficient to plausibly show that he was deprived of a
16   constitutional right by individually identified employees who acted pursuant to the
17   municipality’s policy or custom. Mt. Healthy City Sch. Dist. Bd. of Ed. v. Doyle, 429 U.S.
18   274, 280 (1977); Monell v. Dep’t of Social Servs, 436 U.S. 658, 691 (1978); Villegas v.
19   Gilroy Garlic Festival Ass’n, 541 F.3d 950, 964 (9th Cir. 2008). The County of San
20   Diego may not be held vicariously liable under § 1983 simply because one of its
21   employees is alleged to have acted wrongfully. See Board of Cty. Comm’rs. v. Brown,
22   520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691 (“[A] a municipality cannot be held
23   liable solely because it employs a tortfeasor.”); Jackson v. Barnes, 749 F.3d 755, 762 (9th
24   Cir. 2014). Instead, the municipality may be held liable “when execution of a
25   government’s policy or custom ... inflicts [a constitutional] injury.” Monell, 436 U.S. at
26   694; Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29, 36 (2010).
27         While William Gore, the San Diego County Sheriff is a “person” subject to suit
28   under § 1983, there are no specific factual allegations as to this Defendant. Plaintiff only

                                                                                3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.53 Page 11 of 13



1    alleges that he is the “law enforcement for the County of San Diego and MTS.” (Compl.
2    at 2.)
3             These types of broad and conclusory allegations fail to plausibly show how, or to
4    what extent, Gore may be held individually liable for any constitutional injury. See Iqbal,
5    556 U.S. at 676-77; Jones v. Comm’ty Redev. Agency of City of Los Angeles, 733 F.2d
6    646, 649 (9th Cir. 1984) (even pro se plaintiff must “allege with at least some degree of
7    particularity overt acts which defendants engaged in” in order to state a claim). As
8    pleaded, Plaintiff plainly seeks to hold Gore liable for the acts of unidentified
9    subordinates. But “vicarious liability is inapplicable to … § 1983 suits.” Iqbal, 556 U.S.
10   at 676. Instead, “Plaintiff must plead that each Government-official defendant, through
11   [his] own individual actions, has violated the Constitution” in order to plead a plausible
12   claim for relief. Id.; see also Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013)
13   (supervisor may be held liable under §1983 only if there is “a sufficient causal connection
14   between the supervisor’s wrongful conduct and the constitutional violation”) (citations
15   and internal quotation marks omitted); Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.
16   1979) (when a named defendant holds a supervisorial position, the causal link between
17   the defendant and the claimed constitutional violation must be specifically alleged).
18            For all these reasons, the Court finds Plaintiff fails to state a claim against the
19   County of San Diego or Gore, and therefore, all claims against these Defendants must be
20   dismissed for failing to state a claim upon which relief may be granted.
21            G.    Leave to Amend
22            For all these reasons, the Court finds that Plaintiff’s Complaint fails to state a claim
23   upon which Section 1983 relief can be granted and dismisses it sua sponte in its entirety
24   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Lopez, 203 F.3d at
25   1126-27; Rhodes, 621 F.3d at 1004. Having now provided Plaintiff with “notice of the
26   deficiencies in his complaint,” however, the Court will also grant Plaintiff an opportunity
27   to fix his Eighth Amendment claims only, if he can. See Akhtar v. Mesa, 698 F.3d 1202,
28   1212 (9th Cir. 2012) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).

                                                                                    3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.54 Page 12 of 13



1    Plaintiff’s claims arising from events that occurred in October of 2018 are DISMISSED
2    without leave to amend.
3    III.     Conclusion and Orders
4           For the reasons explained, the Court:
5           1.    GRANTS Plaintiff’s Motions to Proceed IFP pursuant to 28 U.S.C. Section
6    1915(a) (ECF No. 4, 6, 8).
7           2.    DIRECTS the Watch Commander of George Bailey Detention Facility, or
8    his designee, to collect from Plaintiff’s inmate trust account the $350 filing fee owed in
9    this case by garnishing monthly payments in an amount equal to twenty percent (20%) of
10   the preceding month’s income and forwarding those payments to the Clerk of the Court
11   each time the amount in the account exceeds $10 pursuant to 28 U.S.C. Section
12   1915(b)(2). ALL PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE NAME
13   AND NUMBER ASSIGNED TO THIS ACTION.
14          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Watch
15   Commander, George Bailey Detention Facility, 446 Alta Road, San Diego, California,
16   92158.
17          4.    DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
18   relief may be granted and as frivolous pursuant to 28 U.S.C. Section 1915(e)(2)(B) and
19   Section 1915A(b) and GRANTS him thirty (30) days leave from the date of this Order in
20   which to file an Amended Complaint which cures all the deficiencies of pleading noted.
21   Plaintiff’s Amended Complaint must be complete by itself without reference to his
22   original pleading. Defendants not named and any claim not re-alleged in his Amended
23   Complaint will be considered waived. See S.D. Cal. Civ. L.R. 15.1; Hal Roach Studios,
24   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
25   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
26   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
27   amended pleading may be “considered waived if not repled.”).
28   ///

                                                                               3:20-cv-0652-AJB-RBB
     Case 3:20-cv-00652-AJB-RBB Document 9 Filed 06/11/20 PageID.55 Page 13 of 13



1          If Plaintiff fails to file an Amended Complaint within the time provided, the Court
2    will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
3    state a claim upon which relief can be granted pursuant to 28 U.S.C. Section
4    1915(e)(2)(B) and Section 1915A(b), and his failure to prosecute in compliance with a
5    court order requiring amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir.
6    2005) (“If a plaintiff does not take advantage of the opportunity to fix his complaint, a
7    district court may convert the dismissal of the complaint into dismissal of the entire
8    action.”).
9          IT IS SO ORDERED.
10
11   Dated: June 11, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                 3:20-cv-0652-AJB-RBB
